IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                   January 12, 2007 Session

   HELEN L. BATES v. JAMES G. NEELEY, COMMISSIONER OF THE
     TENNESSEE DEPARTMENT OF LABOR AND WORKFORCE
                      DEVELOPMENT, ET AL.

                      Appeal from the Chancery Court for Lewis County
                             No. 4834   Timothy Easter, Judge


                  No. M2006-01023-COA-R3-CV - Filed on March 16, 2007


A former employee of the Highland Youth Center appeals the denial of her claim for unemployment
benefits. The employee was subjected to a severe assault while at work at the youth center. She
attempted to return to work after the incident but was unable to remain at work due to the severe
psychological trauma associated with the assault at the workplace. She filed a claim for
unemployment benefits, which was denied by the Department of Labor, the Appeals Tribunal, and
the Board of Review on the ground she did not have “good cause” to terminate her employment. The
Chancery Court affirmed the denial of benefits, and this appeal followed. We reverse finding the
employee had good cause for terminating her employment at the Highland Youth Center.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed

FRANK G. CLEMENT , JR., J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., P.J.,
M.S., and DONALD P. HARRIS, SR. J., joined.

David Kozlowski, Columbia, Tennessee, for the appellant, Helen L. Bates.

Robert E. Cooper, Jr., Attorney General and Reporter; and Lauren S. Lamberth, Assistant Attorney
General, for the State of Tennessee.

                                            OPINION

      Highland Youth Center is a residential facility that houses young men who have been
committed to state custody by various juvenile courts. Several of the young men are sex offenders.

       The plaintiff, Helen Bates, was employed as a kitchen supervisor at the Highland Youth
Center from January of 2001 to July of 2003. Her duties of kitchen supervisor included assisting the
cooks, ordering groceries, and ensuring the residents received three meals per day. She had no
responsibility for the discipline or control of the residents.
        Ms. Bates worked at the Center without incident for two and one-half years until July of 2003
when she was seriously assaulted by one of the residents when working alone in the kitchen. On the
evening of Sunday, July 13, 2003, Ms. Bates was working alone cleaning the kitchen after the
evening meal when one of the residents approached her from behind and put her in a choke hold.
As they struggled, he forced her into a closet. As she tried to resist and fight her assailant, he became
more aggressive and tightened his grip on her neck. She eventually felt faint and dropped to the
ground. As she fell, he lost the grip on her neck and fled the closet and the building. She screamed
for help but no one came to her aid.1 As a consequence, Ms. Bates had to leave the kitchen area to
seek assistance and report the assault.

       Three days later, Ms. Bates returned to work at the kitchen at Highland Youth Center. When
she reported to work she discovered that she was unable to remain there due to the psychological
trauma associated with the workplace. As a consequence, she left work without completing her shift.
Ms. Bates sought psychological counseling, but has not been able to return to work at Highland
Youth Center.

        In March 2004, Ms. Bates filed a claim for unemployment benefits. The Department of
Labor denied the claim, which she appealed to the Appeals Tribunal. The Appeals Tribunal affirmed
the denial of benefits holding that the assault by a resident at Highland Youth Center did not
constitute a “good, work-related reason to resign.” Ms. Bates appealed the decision to the Board of
Review, which affirmed the Appeals Tribunal. Thereafter, Ms. Bates filed a Petition for Judicial
Review. Following a hearing, the Chancellor affirmed the denial of her claim based upon a finding
that Ms. Bates was aware of the nature of the facility where she worked and of the offenses of the
residents. The Chancellor further found that she worked there without incident for two and a half
years, she knew of the policy permitting the residents to work in the kitchen, the assault was random
and unforeseeable, and the facility remedied the situation with the new policy prohibiting
unsupervised residents from working in the kitchen. This appeal followed.

        Ms. Bates contends the psychological trauma resulting from the attack, and the association
of that event with the workplace, constituted good cause for her to voluntarily terminate her
employment and thus did not disqualify her for benefits. As an additional issue, the Department
contends that Ms. Bates is ineligible for unemployment benefits because she applied for and received
Workers’ Compensation benefits.

        The material facts are not disputed. The issues presented hinge on the proper interpretation
of statutes and their application to the facts of this case. Issues involving the construction of statutes
and their application to facts involve questions of law. Memphis Publ’g Co. v. Cherokee Children
& Family Servs., Inc., 87 S.W.3d 67, 74 (Tenn. 2002); Waller v. Bryan, 16 S.W.3d 770, 773 (Tenn.


         1
          For reasons that defy explanation, no guards were stationed in the kitchen even though residents with serious
offenses were present to go to the kitchen where Ms. Bates worked alone. Following the assault on M s. Bates, Highland
Youth Center implemented a new policy, which prohibited residents from working in the kitchen area unless they were
under supervision.

                                                         -2-
Ct. App. 1999). Whether a claimant left work with or without “good cause” is a question of law. See
Darden v. York, 958 S.W.2d 768, 770 (Tenn. Ct. App. 1997). Therefore, we will review the issues
de novo and reach our own independent conclusions regarding them. King v. Pope, 91 S.W.3d 314,
318 (Tenn. 2002).

      The Tennessee General Assembly stated the public policy of this state with regard to
unemployment benefits as follows:

       [e]conomic insecurity due to unemployment is a serious menace to the health, morals
       and welfare of the people of this state. Involuntary unemployment is, therefore, a
       subject of general interest and concern that requires action by the general assembly
       to prevent its spread and to lighten its burden that now so often falls with crushing
       force upon the unemployed worker and such worker's family. The achievement of
       social security requires protection against this greatest hazard to our economic life.
       This can be provided by encouraging employers to provide more stable employment
       and, by the systematic accumulation of funds during periods of employment, to
       provide benefits for periods of unemployment, thus maintaining purchasing power
       and limiting the serious social consequences of poor relief assistance. The general
       assembly, therefore, declares that in its considered judgment the public good and
       general welfare of the citizens of this state require the enactment of this measure,
       under the police powers of the state, for the compulsory setting aside of
       unemployment reserves to be used for the benefit of persons unemployed through no
       fault of their own.

Tenn. Code Ann. § 50-7-102(a).

        Under the statutory scheme for employment security benefits, an unemployed claimant shall
be eligible to receive benefits if the Administrator finds the conditions set forth in Tenn. Code Ann.
§ 50-7-302(a) are met. Significant to the claim at issue, however, a claimant shall be disqualified
for benefits if the Administrator finds that the claimant left her most recent work “voluntarily
without good cause connected with such claimant’s work.” Tenn. Code Ann. § 50-7-303.

        The issue here is whether Ms. Bates’ voluntary termination of her employment was with or
without good cause connected with her employment at Highland Youth Center. We have concluded
the voluntary termination of her employment was with good cause connected with her employment
at the Center.

        The Department does not dispute the fact that Ms. Bates was assaulted at work or that Ms.
Bates voluntarily terminated her employment because of the assault; however, it contends Ms. Bates
does not have good cause for not returning to her employment because the problem that led to the
assault has been remedied. The Department, however, fails to consider the effect the assault had and
continues to have on Ms. Bates. Moreover, the Department fails to recognize that its belated remedy
does not mitigate the enduring psychological trauma associated with the workplace.


                                                 -3-
        The horrific ordeal Ms. Bates endured was a most serious traumatic event, one from which
Ms. Bates continues to endure psychological distress, which was exacerbated when she attempted
to return to her work at the Center. We, therefore, conclude the assault suffered by Ms. Bates at her
place of employment, coupled with the enduring psychological trauma resulting therefrom, which
is associated with the workplace, constitutes “good cause” under Tenn. Code Ann. § 50-7-302(a).

      As an additional issue, the Department contends that Ms. Bates is ineligible for
unemployment benefits because she applied for and received Workers’ Compensation benefits.2 The
Department’s argument is premised on Tenn. Code Ann. § 50-6-108(a) of the Workers’
Compensation Law which provides:

        The rights and remedies granted to an employee subject to the Workers'
        Compensation Law, compiled in this chapter, on account of personal injury or death
        by accident, including a minor whether lawfully or unlawfully employed, shall
        exclude all other rights and remedies of such employee, such employee's personal
        representative, dependents or next of kin, at common law or otherwise, on account
        of such injury or death.

Tenn. Code Ann. § 50-6-108(a). The Department, however, has not cited any authority to support
its contention that the exclusive remedy provision bars a claim for unemployment benefits under
Tenn. Code Ann. § 50-7-101. We, too, have found no such authority. Moreover, we find exceptions
to the exclusivity rule that are akin to Ms. Bates’ claim for unemployment benefits. See Leatherwood
v. United Parcel Serv., 708 S.W.2d 396, 401 (Tenn. Ct. App.1985) (holding a cause of action for
retaliatory discharge against employer who discharged worker for making workers' compensation
claim would not be within the exclusive remedy rule provided by Workers' Compensation Act). We
therefore conclude that the exclusive remedy provision under Tenn. Code Ann. § 50-6-108(a) does
not constitute a bar to Ms. Bates’ claim for unemployment benefits.

       The judgment of the trial court is reversed, and this matter is remanded for further
proceedings consistent with this opinion. Costs of appeal are assessed against the Department of
Labor and Workforce Development.



                                                            ___________________________________
                                                            FRANK G. CLEMENT, JR., JUDGE




        2
          Three months after the Chancery Court’s decision, Ms. Bates and Highland Youth Center entered into a
workers’ compensation settlement wherein Ms. Bates received $35,000 based on 45.43% permanent partial disability
to the body as a whole for post-traumatic stress resulting from the assault.

                                                      -4-